ASSET ACQUISITION AGREEMENT BETWEEN MOBIEYES SOFTWARE, INC., A FLORIDA CORPORATION, & UTP HOLDINGS, LLC, A FLORIDA LIMITED LIABILTIY COMPANY DATED: , 2010 ASSET ACQUISITION AGREEMENT This Asset Acquisition Agreement (the “Agreement”) is made as of the day of , 2010, by and between, Mobieyes Software, Inc., a Florida corporation (hereafter, “Buyer”) and UTP Holdings, LLC, a Florida limited liability company (hereafter “Seller”). BACKGROUND WHEREAS, the Seller is in the ferrous and non-ferrous recycling business and the Seller desires to sell substantially all of its assets to Buyer under the terms and conditions set forth in this Agreement; WHEREAS, the Buyer has agreed to purchase such assets and assume certain of the Seller’s obligations. NOW, THEREFORE, in consideration of the foregoing and of the mutual promises, covenants, representations, warranties, and agreements contained herein, and intending to be legally bound, the Seller,and the Buyer agree as follows: ARTICLE I SALE AND PURCHASE OF ASSETS Section 1.01Purchased Assets.
